DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13, 15-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamberger et al., US 6,332,733 in view of Pervan et al., US 2013/0333182.
Regarding claim 1:
Hamberger discloses building panels comprising a locking system for vertical and horizontal locking of a first edge portion of a first building panel to an adjacent second edge portionbuilding panels
wherein the locking system comprises a tongue (28) provided in the first edge portion and a tongue groove provided in the second edge portion, the tongue and the tongue groove being configured to cooperate for vertical locking, 
the tongue groove comprising an upper lip (18) and a lower lip (20), wherein the tongue is configured to cooperate with the upper lip at upper vertical locking surfaces and with the lower lip at lower vertical locking surfaces, 
wherein the locking system comprises a locking element provided in the first edge portion and a downwardly open locking groove provided in the second edge portion, the locking element and the downwardly open locking groove being configured to Attorney Docket No. cooperate for horizontal locking, said locking element being provided on a strip extending beyond the upper portion of the first edge portion,
wherein in the locked state of the first and second building panels: 
an outer end portion of a lower vertical locking surface of the tongue is provided horizontally closer than an outer end portion of an upper vertical locking surface
an inner end portion of a lower vertical locking surface of the lower lip is provided horizontally closer than an inner end portion of an upper vertical locking surface of the tongue to the locking element, 
wherein the locking system comprises a space between an upper portion of the strip and a lower edge portion of the second edge portion, and 
wherein the space extends under an entirety of the lower lip, and from under the lower lip to the locking element.

    PNG
    media_image1.png
    526
    885
    media_image1.png
    Greyscale

Hamberger does not expressly disclose the lower lip protruding horizontally beyond the upper lip, wherein the upper and lower vertical locking surfaces are offset horizontally such that the upper vertical locking surfaces are provided horizontally closer than the lower vertical locking surfaces to the locking element.
Pervan discloses building panels comprising a locking system having a tongue groove comprising an upper lip (9b) and a lower lip (9a) protruding horizontally beyond the upper lip (para. 0123 of Pervan).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to extend the lower lip of Hamberger to protrude horizontally beyond the upper lip as suggested by Pervan in order to form a locking and/or guiding surface in the lower lip (para. 0123 of Pervan).
Regarding claim 2:
Hamberger modified in view of Pervan discloses wherein a horizontal extension of the lower vertical locking surface of the tongue and/or lower lip is larger than a horizontal extension of the upper vertical locking surface of the upper lip and/or tongue.
Regarding claims 3 and 4:
Hamberger discloses wherein the locking element and the locking groove cooperate at horizontal locking surfaces, wherein each of the horizontal locking surfaces is essentially planar.
Regarding claim 5:
Hamberger discloses wherein in the locked state each of the horizontal locking surfaces is spaced from a linking portion (thin section of 30) in the first building panel provided at an inner base of the locking element.
Regarding claim 6:
Hamberger discloses wherein the horizontal locking surfaces (34) extend below a horizontal strip plane provided along an upper strip surface disposed inwardly of the locking element.
Regarding claim 7:
Hamberger discloses wherein the locking element of the second edge portion comprises a bevel (24), said protrusion configured to be provided in a recess (34) of the first edge portion.
Regarding claim 8:
Hamberger discloses wherein said locking system is configured to assemble the first and second edge portion by a horizontal displacement of the panels towards each other (refer to Fig. 2).
Regarding claim 9:
Hamberger discloses wherein the tongue is formed in one piece with a core of the building panels.
Regarding claim 10:
Both Hamberger and Pervan disclose wherein a horizontal extension of the tongue from the vertical plane (38) is larger than a horizontal extension of the lower lip from the vertical plane (the lower lip of Hamberger does not extend past the vertical plane and the lower lip9 of Pervan does not extend as far as tongue 10 of Pervan from the vertical plane, refer to Fig. 2b of Pervan).
Regarding claim 11:
Hamberger discloses wherein the vertical locking surfaces are essentially parallel with the horizontal plane.
Regarding claims 13 and 15-16:
Hamberger does not expressly disclose outer vertical locking surfaces provided horizontally outside of the tongue in the locked state wherein the outer vertical locking surfaces are provided in an upper portion of the locking element and in a lower portion of the locking groove.
Pervan discloses wherein the locking system further comprises outer vertical locking surfaces (14a) provided horizontally outside of the tongue in the locked state, wherein the outer vertical locking surfaces are provided in an upper portion of the locking element and in a lower portion of the locking groove, wherein the outer vertical locking surfaces engage with each other along a width portion along a transverse direction of the first edge portion.
At the time the invention was filed, it would have been obvious to provide a vertical locking surface as suggested by Pervan on the upper distal side of the locking element of Hamberger in order to create vertical pretension in the joint (para. 0137 of Pervan).
Regarding claim 19:
Hamberger discloses wherein a core of each of the building panels is a wood-based core (Summary of Hamberger).
Regarding claims 20-21:
Neither Hamberger nor Pervan discloses the exact relative dimensions of the thicknesses of the strip or the tongue relative to the thickness of the building panel. Both Hamberger and Pervan suggest that the relative dimensions of the tongue-groove joints can be altered (background of Hamberger).
It would have been obvious to a person of ordinary skill to provide the relative dimensions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from providing the strip with a minimum thickness of 0.3 times the thickness of the panel or providing the tongue with a thickness less than 0.2 times the thickness of the panel. There is no evidence that the claimed dimensions not specifically taught by Hamberger provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.

Response to Arguments
Applicant's arguments filed 4/27/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that modifying Hamberger in view of Pervan involves a substantial reconstruction and a substantial change in its operating principle, the examiner disagrees. The proposed change is directed to the relative size of the lower lip, that is the lower lip protruding horizontally beyond the upper lip, wherein the upper and lower vertical locking surfaces are offset horizontally such that the upper vertical locking surfaces are provided horizontally closer than the lower vertical locking surfaces to the locking element. Such a change does not significantly alter the shape or the operating principle of Hamberger. 
Applicant’s argument that Pervan discloses an angling connection between panels, while Hamberger discloses a horizontal connection between panels is not germane to the modification of Hamberger in view of Pervan. Applicant suggests that modifying Hamberger in view of Pervan would compromise the connection between the panels of Hamberger. This is not found persuasive. Hamberger discloses a deflection between tongues (col. 4, ll. 11-22), as does Pervan (para. 0133 of Pervan). Extending the length of the lower lip of Hamberger as suggested by Pervan does not compromise the operability of Hamberger nor change the mode of operation. Hamberger would remain capable of being joined horizontally. Applicant suggests that the offset of locking surfaces in Pervan is strictly for angling. This is not consistent with the disclose of Pervan. Paragraph 0123 of Pervan states:
A small extension LE of about 1 mm will therefore not increase the material waste but may be used to form locking surfaces and/or guiding surfaces in the lower lip 9a. 
An increase in the formation of locking surfaces and/or guiding surfaces in the lower lip (20) of Hamberger would be desirable rather than a comprise to functionality.
	Further, it is noted that although Pervan discloses angular connectability and Hamberger discloses horizontally connectability, both panels have a structure that lends itself to being connected horizontally as well as angularly, as apparent in the figures of each reproduced below.

    PNG
    media_image2.png
    768
    902
    media_image2.png
    Greyscale

In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level or ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  In re McLaughlin, 443, F.2d 1392; 170 USPQ 209 (CCPA 1971). The examiner did provide a rationale gleaned from the secondary reference of Pervan for modifying the primary reference of Hamberger – that being the formation of locking surfaces and/or guiding surfaces.
Regarding applicant’s argument that Pervan does not disclose outer vertical locking surfaces provided horizontally outside of the tongue in said locked state, and that the outer vertical locking surfaces are horizontal and are provided in an upper portion of the locking element and in a lower portion of the locking groove, refer to Fig. 5b and para. 0137 of Pervan reproduced below that disclose these features. 

    PNG
    media_image3.png
    474
    687
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    112
    509
    media_image4.png
    Greyscale

This structure is equivalent to the outer vertical locking surfaces identified as reference numerals 25 and 25’ in Applicant’s Figure 2e. The examiner maintains that this claimed structure is disclosed by Pervan.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633